Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation in the Annual Report on Form 20-F/A of Kobex Minerals Inc. (formerly IMA Exploration Inc.) (the “Company”) for the year ended December 31, 2008 of our report dated March 24, 2009, relating to the Company’s consolidated balance sheets as of December 31, 2008 and the related consolidated statements of operations and deficit and cash flows for the year ended December 31, 2008. DATED December 1, 2009 /s/ PricewaterhouseCoopers LLP By: PricewaterhouseCoopers LLP Chartered Accountants
